Citation Nr: 0844110	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1943 to October 
1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for the cause of the veteran's death.  In May 
2008, the appellant was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran died in October 2005.  The veteran's October 
2005 final VA hospital clinical documentation indicates that 
he succumbed to respiratory failure secondary to adult 
respiratory distress syndrome.  

2.  The veteran's October 2005 death certificate indicates 
that the immediate cause of death was "adult respiratory 
distress syndrome due to (or as a consequence of) metastatic 
esophageal cancer."  Congestive heart failure, cardiac 
arrythmia, and herpetic pneumonia were noted as "other 
significant conditions contributing to death but not 
resulting in the underlying cause."  

3. At the time of the veteran's death, service connection was 
in effect for major depression and neurodermatitis.  

CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.312, 
3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  The notice in the 
context of a claim of entitlement to service connection for 
the cause of the veteran's must include (1) a statement of 
the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet.App. 342, 352-53 (2007).  In reviewing the appellant's 
claim for service connection for the cause of the veteran's 
death, the Board observes that the RO issued a VCAA notice to 
the appellant in December 2005 which informed her of the 
evidence generally needed to support a claim of entitlement 
to service connection for the cause of the veteran's death; 
what actions she needed to undertake; and how the VA would 
assist her in developing her claim.  The December 2005 VCAA 
notice was issued prior to the February 2006 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran's final 
hospitalization records have been incorporated into the 
record.  VA and private medical opinions were obtained.  The 
appellant was afforded a videoconference hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is of 
record.  

There remains no issue as to the substantial completeness of 
the appellant's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588); Hupp v. Nicholson, 21 
Vet.App. 342, 352-53 (2007).  


II. Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).  
The veteran's October 2005 final VA hospital clinical 
documentation indicates that he was admitted for treatment of 
pneumonia and an esophageal mass.  The veteran's condition 
worsened and he died on October [redacted], 2005.  He was reported to 
have succumbed to respiratory failure secondary to adult 
respiratory distress syndrome.  

The veteran's October 2005 death certificate indicates that 
the immediate cause of death was "adult respiratory distress 
syndrome due to (or as a consequence of) metastatic 
esophageal cancer."  Congestive heart failure, cardiac 
arrythmia, and herpetic pneumonia were noted as "other 
significant conditions contributing to death but not 
resulting in the underlying cause."  

At the time of the veteran's death, service connection was in 
effect for major depression and neurodermatitis.  

In her October 2005 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534), the appellant advanced that the 
veteran's service-connected depression 
"contributed/aggravated his overall health problems, more 
specific his heart/cardiac condition and respiratory distress 
syndrome."  In support of her claim, the appellant submitted 
an article entitled Complications of Depression from 
WrongDiagnosis.com.  The article advances that depression is 
generally a risk factor for heart disease.  

A February 2006 VA evaluation notes that the veteran's claim 
file had been reviewed.  The physician commented that:

The veteran was service-connected for a 
major depressive disorder and 
neurodermatitis with a combined rating of 
70%.  

The veteran died on 10/[redacted]/05.  The [cause 
of death] is listed as adult [respiratory 
distress syndrome], metastatic esophageal 
cancer, cardiac arrythmia and herpetic 
pneumonia.  It is also noted that the 
veteran was demented secondary to an 
earlier [cerebrovascular accident] and 
had liver disease.  

The widow has submitted an article 
related to depression and heart disease.  

I am of the opinion that in this case, 
heart disease was not related to 
depression.  

His cardiac problems were secondary to 
adult [respiratory distress syndrome], 
cancer, and herpetic pneumonia.  

OPINION:  The veteran's service-connected 
depression did not substantially or 
materially contribute to the cause of 
death.  There is no connection between 
the service-connected condition and the 
cause of death.  

In her January 2007 Appeal to the Board (VA Form 9), the 
appellant conveyed that "my late husband's service-connected 
depression aggravated his overall health problems 
specifically his heart and respiratory conditions which led 
to his death."  

A July 2007 written statement from J. H. R., M.D., indicates 
that he had reviewed the veteran's claims file.  The doctor 
opined that:

The veteran died on [redacted] October 2005 with 
the cause of death on his discharge 
summary being respiratory failure 
secondary to [adult respiratory distress 
syndrome] with secondary diagnoses of 
metastatic esophageal carcinoma, multiple 
strokes, congestive heart failure with 
arrythmia, and malnutrition.  The veteran 
was service-connected for depression and 
the veteran's widow contends that his 
depression aggravated his overall health 
problems, specifically heart and 
respiratory conditions which led to his 
death.  After reviewing the [claims file] 
including [the February 2006 VA 
evaluation], as well as the tabbed 
information regarding his recent 
illnesses, it is this examiner's opinion 
that there is no medical correlation 
between his service-connected depression 
and neurodermatitis and his cause of 
death which was adult respiratory 
distress syndrome secondary to herpetic 
pneumonia, complicated by malnutrition, 
[cerebrovascular accidents] which had 
left the patient bedridden since 2001, 
and his esophageal carcinoma with hepatic 
metastasis.  There is no medical basis 
for any of these conditions being caused 
by or exacerbated by the 
service-connected depression and 
neurodermatitis.  

At the May 2008 videoconference hearing before the 
undersigned Veterans Law Judge, the appellant stated that she 
had been a licensed practical nurse.  She testified that the 
doctor who signed the veteran's death certificate had told 
her that the veteran's depression had contributed to the 
cause of his death.  The appellant believed that the 
veteran's service-connected disabilities led to his demise as 
his service-connected depression rendered him less able "to 
resist the cancer."  

The Board has reviewed the probative evidence of record 
including the appellant's testimony and written statements on 
appeal.  The appellant advances that the veteran's 
service-connected depression contributed substantially or 
materially to his demise.  The appellant has testified that 
she was trained as a licensed practical nurse.  As such, she 
is competent to render a medical opinion.  Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007).  

While the appellant advances that the veteran's 
service-connected disabilities contributed substantially or 
materially in bring about his demise, the multiple VA and 
private medical opinions of record, including the veteran's 
October 2005 death certificate completed by a VA physician, 
uniformly attribute the veteran's death to adult respiratory 
distress syndrome due to metastatic esophageal cancer and 
found no etiological relationship between the cause of the 
veteran's death and his service-connected depression and 
other service-connected disability.  The VA and private 
medical opinions persuasively support their conclusions by 
specifically discussing the absence of an etiological 
relationship between the veteran's service-connected chronic 
depressive disorder and his ultimately fatal disorders and 
the lack of a medical basis for such a relationship.  In both 
her testimony and written statements on appeal, the appellant 
failed to establish any factual basis for her opinion that an 
etiological relationship existed between the veteran's adult 
respiratory distress syndrome and metastatic esophageal 
cancer and his service-connected disabilities.  While she 
testified that the VA physician who completed the veteran's 
death certificate had informed her that such an etiological 
relationship existed, the Board notes that the veteran's 
death certificate conveys no such relationship and does not 
include the veteran's service-connected disabilities among 
the "other significant conditions contributing to death but 
not resulting in the underlying cause."  Given these facts, 
the Board finds that the appellant's opinion is belied by the 
VA and private medical opinions of record.  

In the absence of competent evidence reflecting that the 
veteran's ultimately fatal adult respiratory distress 
syndrome and metastatic esophageal cancer originated during 
active service or secondary to a service-connected disability 
or persuasive evidence that his service-connected 
disabilities contributed substantially or materially in 
bringing about his demise, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


